Case 1:19-cr-00365-WFK Document 14 Filed 11/21/19 Page 1 of 16 Pa

 
 

TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C |
IN CLERK’S OFFICE
we ee ee eee eee eee eee eee eeeneeee 4S. DISTRICT COWRT-EDNY.....

w NOVI9 29 x

DD
tt

OOKLYN OFFICE
IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

VS. Case No: 19-CR-365-WFK

RAYMOND LEONARD

 

MOTION TO DISMISS THE INDICTMENT
(Filed Under 8 USC Section 1326(d))

 

Defendant RAYMOND LEONARD ("defendant"), files this motion in the above referenced case and requests
this Honorable Court to Dismiss the Indictment charging him for violation of Illegal Reentry Offense under

8 USC Section 1326(a). In support thereof, defendant respectfully avers the following:

|. STATEMENT OF THE CASE

Defendant was born in 1970 in Guyana. He entered the United States as a Lawful Permanent Resident (LPR)

in 1982, when he was twelve years old.

At the age of 16, on December 10, 1986, he was arrested along with two other 16 year old kids for violating
criminal possession of Stolen Property in the fourth degree, under New York Penal Law 165.45, a Class E
Felony. See Exhibit 1. As to the facts of the case, defendant was found to be in a vehicle along with two
other kids, one of which was holding a screw-driver in a failed attempt to take the stereo system from the
car. He pled guilty to the Class E Felony in Nassau County Court. But since he was a juvenile at the time of
offense, he was sentenced under New York Youthful Offender Adjudication for a Maximum of 30 Days

imprisonment. See Exhibit 1.
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

On February 14, 1995, defendant was convicted upon a plea of guilty for the offense of attempted assault

in the second degree in violation of Section 120.05 of New York Penal Law. See Exhibit 2. The facts of that
case reveal that he was present when a quarrel broke between two groups and a person sustained stab
wounds. The Law Enforcement charged a number of individuals in that case, but since defendant was not
the perpetrator of stabbing nor he had possession of any weapon, defendant was offered a plea of attempt
offense for the second degree assault, without any specific subdivision of 120.05. See Exhibit 2. His offense
was considered as non-violent, and therefore he was placed under the New York State SHOCK Incarceration
Program (SIP). See Exhibit 3. He was released from custody after 6 months of successfully completing the

SHOCK program.

On November 24, 1995, the Immigration and Naturalization Service ("INS") issued defendant an Order to
Show Cause ("OSC") charging him deportability under INA 241(a)(2)(A)(ii), as amended. It alleged that
defendant was convicted of two crimes involving moral turpitude ("CIMT") not arising out of a single scheme
of criminal misconduct. On January 6, 1998, the INS issued an additional charge against defendant under
INA 241(a)(2)(A)(iii), as amended, in that at any time after entry, he has been convicted of an aggravated
felony. More specifically, the aggravated felony forming the basis of deportation was stated to be the New

York Second Degree Assault conviction.

Defendant hired a counsel to represent him in the Immigration Proceedings. Some six years after the
proceedings, on December 17, 2002, the Immigration Judge ("IJ") rendered an oral decision, and found that
defendant was NOT an aggravated felon but denied him a discretionary waiver under INA 212(c), and ordered
him to be deported for being convicted of two crimes involving moral turpitude under 8 USC 1251(a)(2)(A)(ii).
Defendant timely filed an appeal to the Bureau of Immigration Appeals ("BIA"). On March 1, 2004, the BIA

affirmed IJ's order and dismissed the appeal. See Exhibit 4-5.

Defendant stayed in United States until 2010, when he was arrested and deported to Guyana. Some time
thereafter, he returned to United States to be with his family (mother, wife and sons). He was found to be

in United States in 2018 and a sealed complaint was filed on February 13, 2018, charging him violation of -
RULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

8 USC 1326(a). The complaint incorrectly stated that defendant was convicted of “aggravated felony" prior
to deportation under 8 USC 1326(b)(2). Defendant was arrested on July 10, 2019 based on the criminal
complaint. An indictment was filed on August 13, 2019, charging him for violating 8 USC 1326(a) and
1326(b)(2) (No: 19-cr-365). Once again, the indictment mirrored the incorrect assumption that defendant
was previously convicted of aggravated felony), when the actual deportation order was based on two crimes

involving moral turpitude.**

If one believes in tuck, defendant has a luck of a turkey on Thanksgiving day. His criminal charges in 1986
and 1995 arose from just being at a wrong place, at a wrong time, and hanging out with a wrong crowd.
Perhaps being a foreigner in the United States, he was looking to make more "friends" and being accepted.
In the Immigration proceeding, he was more unfortunate and had a counsel who did not comprehend the
rudimentary tenets of the immigration law. The immigration counsel conceded defendant's deportability
based on the two offenses which were in fact legally invalid. Any competent counsel would have objected
to the inclusion of juvenile delinquency proceeding as basis of immigration law, a principle established for
over half a century. As explained in this motion, counsel's ineffectiveness resulted in the defective

deportation order, and defendant's instant offense charging him for illegal reentry should be dismissed.

 

** Defendant acknowledges that 8 USC 1326(b) is a penalty provision and does not define a separate
substantive offense. This conviction of an aggravated felony in not technically an element of charged
offense of Illegal Re-entry under 8 USC 1326(a) and need not be alleged in the indictment. Almendarez-
Torres V. United States. 523 US 224 (1998).
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

Il. MOTION TO DISMISS FILED UNDER TITLE 8 USC 1326(d): STANDARD OF REVIEW
(A) Defendant's request for consideration of this Pro Se Filing:

A criminal defendant has no constitutional or statutory right to represent himself as co-counsel with his
own attorney. United States v. Tutino, 883 F.2d 1125, 1141 (2nd Cir 1996). But the decision to permit !
such "hybrid representation lies solely within the discretion of the trial court.” Id at 1141. A court can

permit hybrid representation if a defendant offers a “compelling reason" or shows that “the interests of
justice would be served by a defendant's supplementation of the legal services provided by his retained

counsel." United States v. Swinton, 400 F. Supp. 805, 806 (SNDY 1975).

In instant case, defendant's counsel is unwilling to file a motion to dismiss the indictment even though
defendant has made repeated requests to her. Defendant has been incarcerated for over four months
and has been under the shroud of deportation for over 23 years due to an error which was overlooked by
every attorney and the court. Defendant's instant motion makes an compelling reason and further

demonstrates that interests of justice will be served by permitting him to file this pro se motion.

(B) Standard for Dismissal of an Indictment

“A motion to dismiss an indictment must satisfy a high standard." United States v. Brooks, 2009 U.S.

Dist LEXIS 99997, at 2 (EDNY 2009). This is because an “indictment ... need not be perfect, and common
sense and reason are more important than technicalities." United States v. Bustos de la Pava, 268 F.3d 157,
162 (2nd Cir 2001). "Essentially, the indictment must ... be a plain, concise, and definite written statement

of the essential facts constituting the offense charged." Id Brooks, at 2 (citing Fed.R.Crim. Proc. 7(c)(1 )).

(C) Standard for Challenging the Validity of a Deportation Order

The Immigration and Nationality Act, 8 USC 1326(a), criminalizes the entry, attempted entry or presence
of a deported or removed alien in the United States. However, the statute affords an alien the ability to

defend against a charge of illegally reentering the United States following deportation by challenging the

-4-
.

TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

validity of the underlying deportation order on which the charge is predicated. 8 USC 1326(d). See United
States v. Scott, 394 F.3d 111, 116 (2nd Cir 2005); See also United States v. Copeland, 376 F.3d 61, 66
(2nd Cir 2004); United States v. Gonzalez-Roque, 301 F.3d 39, 45 (2nd Cir 2002). The Supreme Court first
clarified this principle in United States v. Mendoza-Lopez, stating that "where a determination made in an
administrative proceeding is to play a critical role in the subsequent imposition of a criminal sanction,

there must be some meaningful review of the administrative proceeding.” 481 U.S. 828, 837-38 (1987).

By an amendment passed in 1996, "Congress effectively codified the holding of Mendoza-Lopez in 8 USC
1326(d),”" Scott, 394 F.3d at 116. The statute provides that, in order for a defendant to collaterally attack

a deportation order successfully, and thereby the underlying offense of illegal reentry, he must demonstrate
that: (1) any available administrative remedies have been exhausted; (2) he was improperly deprived of
the opportunity for judicial review of the deportation proceeding at which the order was issued; and

(3) the entry of the order was fundamentally unfair. 8 USC 1326(d). The Second Circuit has further held
that “a defendant may collaterally attack an order of deportation on due process grounds where ... the

order becomes an element of a criminal offense.” Gonzalez-Roque, 301 F.3d at 45.

The Second Circuit has explained the hurdles a defendant must overcome if he is to succeed in collaterally
attacking the validity of a deportation order under 8 USC 1326(d). Exhaustion of Administrative remedies
generally require a non-citizen to appeal the order of an immigration judge to the BIA. See United States

v. Lopez, 445 F.3d 90, 93 (2nd Cir 2006). Defendant timely appealed his deportation order to the BIA and
thus satisfies the exhaustion requirement of section 1326(d)(1). Deprivation of judicial review to satisfy

the 1326(d)(2) requirement can be established be demonstrating ineffective assistance of counsel. United
States v. Perez, 213 F. Supp 2d 229, 232-33 (EDNY 2002). In defendant's case, due to the ineffective

assistance of counsel, seeking habeas review would have been unrealistic. See Copeland, 376 F.3d at 68.

In order for a defendant to substantiate a deportation order's fundamental unfairness under 1326(d)(3), he
must show "both a fundamental procedural error and prejudice resulting from that error." United States v.
Williams, 733 F.3d 448, 455 (2nd Cir 2013). In order to show prejudice, the defendant must establish that,

“absent the procedural errors, he would not have been removed." United States v. Fernandez-Antonia,
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

278 F.3d 150, 159 (2nd Cir 2002). Although the Second Circuit declined "to state the quantum of proof
necessary for a defendant to succeed in his demonstration of prejudice on collateral review,” the Court
suggested that a showing that there was a reasonable likelihood that an alien would not have been

deported or a plausible showing of such might be sufficient. Id at 159-60.

An ineffective assistance of counsel claim challenging a deportation order may be addressed under the
fundamental unfaimess prong of 1326(d)(3). United States v. Scott, 394 F.3d at 113. Moreover, ineffective
assistance of counsel under the fundamental unfairness prong of 1326(d)(3) may serve as grounds for a
court to excuse a defendant's failure to exhaust his administrative remedies and seek judicial review.

See United States v. Cerna, 603 F.3d 32, 35-36 (2nd Cir 2010)("For non-citizens at the risk of deportation,
the consequences of inadequate counsel can be devastating. Because such incompetence undermines the
fair and effective administration of justice, courts must be ever vigilant."); See Also United States v. Kim,
2014 US Dist LEXIS 141865, at 3 (D.Vt. Aug 18, 2014) ("Under Second Circuit law, ineffective assistance

alone may satisfy 1326(d)").

“An [individual subject to removal proceedings] enjoys so specific right to counsel, but only a general

right to due process of law under the Fifth Amendment of the Constitution." Zheng v. U.S. Dept. of Justice,
409 F.3d 43, 46 (2nd Cir 2005); Saleh v. U.S. Dept of Justice, 962 F.2d 234, 241 (2nd Cir 1992). “In order
to prevail on an ineffectiveness claim, a defendant must show that his counsel's performance was so
ineffective as to have impugned upon the fundamental fairness of the hearing.” Zheng, 409 F.3d at 46.
See also Aris v. Mukasey, 517 F.3d 595, 596 (2nd Cir 2008) ("With disturbing frequency, this Court
encounters evidence of ineffective representation by attorneys retained by immigrants seeking legal

status in this country.").

Here, the defendant proves that the removal order was facially deficient his his 1987 juvenile delinquency
of possession of stolen property cannot be used for immigration purposes and the 1995 conviction of
assault is categorically not a CIMT or aggravated felony. Moreover, defendant also received ineffective
assistance of counsel during his removal proceedings because the attorney failed to challenge any of

the convictions as legally invalid.
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

Ill. DEFENDANT'S JUVENILE DELINQUENCY CANNOT BE USED IN DEPORTATION PROCEEDING

Defendant's criminal record reflects that at on March 1987, the age of 16, he was convicted of criminal .
possession of stolen property in the fourth degree under New York Penal Code Section 165.45, which states
in pertinent part: "A person is guilty of criminal possession of stolen property in the fourth degree when

he knowingly possesses stolen property, with intent to benefit himself or a person other than an owner
thereof or to impede the recovery by an owner thereof, and when...". This section is therefore held
categorically as a Crime Involving Moral Turpitude ("CIMT"). See Michel v. INS, 206 F.3d 253, 263-64

(2nd. Cir 2000). In 1996, the Congress amended the Immigration Act to include such possession of stolen
property within the definition of “aggravated felony" in enacting section 101(a)(43)(G), Codified as 8 USC
1101(a)(43)(G)(adding theft offense (including receipt of stolen property)). But such an amendment to the
definition of offense is held not to be applied retroactively. See Vartelas v. Holder, 132 S.Ct. 1479, 1484

(2012).

But regardless the qualification of New York offense as CIMT or Aggravated Felony, it should NOT have
been used against the defendant, as he was charged and convicted of that offense when he was only 16
years old. See Exhibit 1(Defendant's DOB is July 25, 1970; the offense date is December 10, 1986 and
the adjudication date is March 16, 1987). The Immigration courts have consistently held that juvenile
delinquency proceedings are not criminal proceedings, the acts of juvenile delinquency are not crimes,
and that findings of juvenile delinquency are not convictions for immigration purposes. See, Matter of
Devison-Charles, 22 I&N Dec. 1362 (BIA 2000). see also Matter of De La Nues, 18 I&N Dec, 140 (1981)
(applying FJDA Standards to determine whether an act is a delinquency or a crime); Matter of Ramirez-
Rivero, 18 1&N Dec. 135 (BIA 1981)}(same); Matter of F-, 4 [&N Dec. 726 (BIA 1952)(ruling that an offense
committed before the offender's 18th birthday was an act of juvenile delinquency, not a crime); Matter

of A-, 3 1&N Dec. 368, 371 (BIA 1948) (Stating that juvenile delinquency is not a deportable or excludable

offense).

More importantly, the BIA has stated, “we have also held that the standards established by Congress, as
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

embodied in the FJDA [Federal Juvenile Delinquency ACT], govern whether an offense is to be considered
an act of delinquency or a crime." Devison-Charles at 1365. The FJDA defines a "juvenile" as "a person
who has not attained his eighteenth birthday, or for the purpose of proceedings as disposition under this
chapter for an alleged act of juvenile delinquency, a person who has not attained his twenty-first birthday,"
and “juvenile delinquency" as "the violation of a law of the United States committed by a person prior to
his eighteenth birthday which would have been a crime if committed by an adult." Ramirez-Rivero at 137
(citing 18 USC 5031). The FJDA makes it clear that a juvenile delinquency proceeding results in the
adjudication of a status rather than a conviction for a crime. See 18 USC 5031-5032. The Board of
Immigration Appeals has also explained that pursuant to the FJDA: Until a person is 21 years of age, he
or she can be charged as a juvenile for an offense committed while under 18 years of age. Thus, FJDA
applies to any person below the age of 21 who has committed an offense before reaching his or her 18th

birthday. Devison-Charles at 1367.

Moreover, under New York law, the adjudication of "youthful offender" ("YO") is available to eligible youth
who are convicted of committing their crimes when they were at least 16 and less than 19 years old. See.

NY Crim Proc Law 720.10 & 720.20. But a "youthful offender adjudication is not a judgment for a crime

or any other offense." NY Crim Proc Law 720.35(1). The New York Court of Appeals has interpreted a YO
adjudication as replacing the underlying conviction. See People v. Calderon, 79 NY2d 61, 67, 580 NYS2d 163
(NY 1992) (" As the youthful offender law makes clear, the youthful offender finding is substituted for, and
becomes, in essence, the conviction of the eligible youth.”). If the youth is tried in a local criminal court,

it must be a single judge trial, and the court “must" sentence him as a youthful offender, NY Crim Proc Law
720.20, and in addition to the usual benefits of this status, the term of incarceration cannot exceed six
months. Crim Proc Law 720.25 (now CPL 60.02). For this reason, defendant received a maximum of 30 days

of prison sentence rather than 18 months - 4 year sentence as prescribed for violations of Class E felonies.

In New York, once a court determines a person is youthful offender, the court “must direct that the conviction
be deemed vacated and replaced by a youthful offender finding." NY Crim. Proc Law 720.20(3). All official

records and papers relating to youthful offender adjudications are designated as “confidential” and may not
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

be made available to any person or agency with certain exceptions. Id 720.35(2). Among the exceptions are
"an institution to which such youth has been committed, the division of parole and a probation department
if NY state that requires such official records and papers for the purpose of carrying out duties specifically

authorized by law." Id.

The New York courts have made clear that "the youthful offender provisions of the Criminal Procedure Law
emanate from a legislative desire not to stigmatize youth between ages 16 and 19 with criminal records
triggered by hasty or thoughtless acts which, although crimes, may not have been serious deeds of hardened
criminals.” People v. Victor J, 724 NYS.2d 161, 163 (App. Div 2001). The New York courts may consider YO
adjudications when evaluating criminal history and in parole and bail determinations for future crimes. See
United States v. Cuello, 357 F.3d 162, 166 (2nd Cir 2004) (explaining YO adjudication scheme). Thus, even
when the actual records are sealed, the details of charges may be revealed when a person's criminal history

is checked by the law enforcement.

It was a grave error on the part of INS Officer, defendant's immigration counsel and even on part of the
Immigration Judge, to find defendant's juvenile delinquency as a deportable CIMT offense. The record
demonstrates that defendant was never “convicted” for immigration purposes and defendant's counsel was
grossly ineffective for not even noticing defendant's age at the time of charged offense. For any counsel
with even boilerplate knowledge of immigration law would have known that acts of juvenile delinquency are

not convictions for immigration purposes.
*

TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

IV. DEFENDANT'S STATE ASSAULT CONVICTION IS NEITHER "AGGRAVATED FELONY"
AND NOR "CRIME INVOLVING MORAL TURPITUDE" UNDER CATEGORICAL APPROACH

Defendant was convicted under New York Penal Law section 120.05 which states that: "A person is guilty —
of assault in the secorid degree when...," and enumerates eleven different subdivisions where a person

can be charged for the offense. As the court can notice, defendant's conviction record states that he pled
guilty to the second degree assault without any subdivision. See Exhibit 2. The Immigration Judge correctly
found that defendant's assault conviction was not an aggravated felony and recent developments in law
further prove the correctness of J's decision. But, the counsel failed to bring to the IJ's attention that the
Second Circuit has already held in 2001 that conviction under NY Penal Law 120.05 is also categorically not

a crime involving moral turpitude (CIMT).

(A) Conviction of 120.05 is not a categorically "Aggravated Felony"

As relevant here, an aggravated felony includes and attempt to commit a “crime of violence” as defined
by 18 USC 16 for which the term of imprisonment is at least one year. See 8 USC 1101)(a)(43)(F), (U).
Title 18 USC section 16, in tum, divides the definition of “crime of violence” into two parts. See Sessions
v. Dimaya, 138 S.Ct 1204, 1211 (2018). Section 16(b)'s definition of crime of violence - the so called

"residual clause"- was recently declared unconstitutional by the Supreme Court. See Dimaya, 138 S.Ct. at 1223.

Defendant's assault conviction is categorically not a crime of violence as NY Penal Law 120.05 lists a

number of subdivisions which criminalize omissions, recklessness and accidental or unintentional conduct.
Under New York law, a defendant can be liable for omissions where the defendant had a duty to act. NY
Penal Law 15.10. See People v. Gladden, 462 NYS.2d 115 (NY Sup Ct. 1983)(Setting forth what a prosecutor
must show to establish that assault was committed by “an omission or a failure to act"). The Second Circuit

in Chrzanoski v. Ashcroft, 327 F.3d 188, 191-92 (2nd Cir 2003) analyzed whether a similar statute under
Connecticut law constituted a “crime of violence" (thereby an aggravated felony), and held that because

the statute allows causation of injury by deliberate omissions, it was not categorically a crime of violence.

Id at 196.

-10-
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

Courts have held that several subdivisions of 120.05 are not a “crime of violence." See Grant v. United

States, 2017 US Dist LEXIS 103868, at 4-5; No 06-cr-732 (EDNY, July 5, 2017)(explaining that a conviction
under subdivisions (1), (3), (4), (5) and (6) of 120.05 does not constitute a “crime of violence"); United

States v. Poindexter, 2016 US Dist. LEXIS 154589, at 4-5; 97-cr-079 (ED Va Nov 7, 2016)(discussing 120.05
subdivision(1))(citing Chrzanoski); see also Garcia v. Gonzales, 455 F.3d 465 (4th Cir 2006) (Subdivision (4)

of 120.05 is not a crime of violence); Persaud v. McElroy, 225 F.Supp.2d 420-422 (SDNY 2002)(Subdivision (6)

of 120.05 does not require use of force).

Furthermore, defendant served his sentence in the New York State SHOCK Incarceration program, which
allows participation only if the convicted offenses were non-violent in nature. The SHOCK program, created
by New York legislature n 1987, provides a six-month voluntary alternative to traditional incarceration for
selected youthful, non-violent offenders. Modeled after military “boot camps,” the highly structured, rigorous
program is intended to instill a sense of discipline and responsibility in participating inmates. Upon successful

completion is the program, defendant was released from custody only after six months.

(B) Conviction of 120.05 is categorically not a “Crime Involving Moral Turpitude"

According to Immigration law, “moral turpitude" historically has referred to conduct which is "inherently base,
vile, or depraved, and contrary to the accepted rules of morality and the duties owed between persons or
society on general.” Matter of Torres-Varela, 23 1&N Dec. 78, 83 (BIA 2001). Thus, courts look to the element
of intent, specifically an evil or vicious intent, in the determination of whether a crime involves moral
turpitude. See Michel v. INS, 206 F.3d 252, 263 (2nd Cir 2000)("Among the tests to determine if a crime
involves moral turpitude is whether the act is accompanied by a vicious motive or corrupt mind"). According
to BIA, a simple assault is not a crime of moral turpitude, but assault with a deadly weapon is; a conviction
for misconduct that caused bodily injury is not a crime involving moral turpitude, but where the conduct

caused serious bodily injury, it is. See Toutounjian v. INS, 959 F. Supp. 598, 603-04 (SDNY 1997).

It is the practice in the Second Circuit to perform a categorical review of whether the crime involves moral

turpitude. This means that the court looks only to the statute and not to the actual circumstances of the

-(1-
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

crime in a particular case. See Dalton v. Ashcroft, 257 F.3d 200, 204 (2nd Cir 2001)("in this circuit, we have
long endorsed categorical analysis of criminal statutes in the context of deportation orders for crimes of
moral turpitude."). "The categorical approach focuses on the intrinsic nature of the offense rather than on
the factual circumstances surrounding any particular violation." Dickson v. Ashcroft, 346 F.3d 44, 48 (2nd
Cir 2003). Applying this categorical approach, courts in second circuit have concluded NY Penal Law 120.05
is categorically not a CIMT. See Singh v. US Dept of Homeland Security, 526 F.3d 72 (2nd Cir 2001)(Sub-
division (4) of 120.05 is not CIMT); Gill v. INS, 420 F.3d 82, 90-91 (2nd Cir 2005)(same), Zaranska v.

US Dept. of Homeland Security, 400 F. Supp. 2d 500 (EDNY 2005)(Subdivisions (3) and (6) of 120.05 are

not CIMT).

(C) Government bears the burden of proof in a deportation case.

in defendant's case, the Immigration judge should have determined whether defendant was convicted of

a specific subdivision of 120.05, and if so, whether that subdivision constituted a crime involving moral
turpitude. Since the defendant never pled guilty to any subdivision of the assault offense, the government
cannot present any document indicating which particular subdivision qualifies as a deportable offense.

The court cannot apply the modified categorical approach and may not conclude that defendant's conviction
“rested upon anything more that the least of [the] acts” of the statute's subdivisions. United States v.

Johnson |, 559 US 133, 137 (2010).

Moreover, as the defendant was a lawful permanent resident, the government bears the burden of proof,

which it could only meet “by adducing ‘clear, unequivocal, and convincing evidence that the facts alleged as
grounds for deportation are true.” Francis v. Gonzales, 442 F.3d 131, 138 (2nd Cir 2006)(quoting Woodby v. INS,
385 US 276 (1966). see also Berenyi v. Immigration Dir., 385 US 630, 636-37 (1967)("When the Government
seeks to strip a person of citizenship already acquired, or deport a resident alien and send him from our

shores, it carries the heavy burden of proving its case by clear, unequivocal, and convincing evidence. ...

That status, once granted, cannot lightly be taken away.")(footnotes omitted).

-12-
Case 1:19-cr-00365-WFK Document 14 Filed 11/21/19 Page 13 of 16 PagelD #: 49

TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

Here, the government never presented any documentation concerning the particular subdivision of defendant's
New York assault conviction. And because the existing documents fail to reveal the statutory provision under
which defendant's conviction occurred, the reviewing court cannot determine whether that conviction
constitutes an aggravated felony or a CIMT. Cf. Jeune v. Atty. Gen., 476 F.3d 199, 201 (3rd Cir 2007)(stating
that the ‘practically non-existent record in this case cannot support an aggravated felony determination.");
Thomas v. Atty. Gen., 625 F.3d 134, 146 (3rd Cir 2010)("exercis[ing] caution" where the documentation

supporting defendant's two guilty pleas is sparse.).

-13-
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

V. DEFENDANT'S DEPORTATION PROCEEDINGS WERE FUNDAMENTALLY UNFAIR

To establish a deportation order's fundamental unfairness under 1326(d){3), a defendant mush show "both
fundamental procedural error and prejudice resulting from that error." United States v. Williams, 722 F.3d
448, 455 (2nd Cir 2013) (quoting Cerna, 603 F.3d at 40-41, Scott, 394 F.3d at 117). “In other words, he
must show (1) that a competent attorney would have not made the error; and (2) a reasonable probability
that, but for counsel's unprofessional errors, the result of the proceeding would have been different." Id

(Citing Cerna, 603 F.3d at 40-41).

in defendant's case, any competent Immigration Attorney would have recognized that a juvenile delinquency
proceeding cannot be counted as any deportable offense under Immigration law. Such a prohibition has
been established for over five decades in Immigration Jurisprudence. Also, any competent counsel, with a
simple research of Federal Second Circuit Law would have found that the Court has already ruled that
defendant's New York conviction of Second Degree assault under section 120.05 should be assessed under
categorical approach and that in defendant's case, the government could not prove that his offense either
qualified as CIMT or aggravated felony because defendant did not plead guilty to any subdivision of that
divisible statute. Unknowledgeable to the existing law, counsel of course further failed to advise defendant

about litigating these issues.

in the Second Circuit, “evidence of defense counsel's decision-making process sometimes demonstrates
constitutional deficiency." Gernier v. Wells, 417 F.3d 305, 325 (2nd Cir 2005). The Second Circuit recognizes
deficient performance where counsel has made a legal error or has a misunderstanding of the law. See, e.g.
United States v. Hansel, 70 F.3d 6, 8 (2nd Cir 1995); See also, Gernier, 417 F.3d at 325 (collecting cases
finding various kinds of deficient counsel performance.). Courts in Second Circuit have found procedural
error where counsel failed to advise the defendant regarding basic tenets of immigration law. United States
v. Gonzalez, 2015 US Dist LEXIS 69904, at 10 (SDNY 2015). “For non-citizens at risk of deportation the
consequences of inadequate counsel can be devastating.” Cerna, 603 F.3d at 36. "The importance of
accurate legal advice for noncitizens accused of crimes has never been more important." Padilla v. Kentucky,

559 US 356, 364 (2010).

-14-
TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

Here, competent immigration counse! would not have mistaken the law upon conducting minimal research

on the question of whether defendant's offenses were qualifying offenses or that his New York Second degree
assault charge, which requires a categorical approach, was NOT a CIMT. See United States v. Lopez-Chavez,
757 F.3d 1033, 1042-43 (9th Cir 2014)(finding ineffective assistance of counsel in a deportation proceeding
where counsel failed "to do the minimal research” that would have led to the conclusion of an issue for
removability). In an era where courts "generally employ a ‘categorical approach' to determine whether the
state offense is comparable to an offense listed in the INA,” Moncrieffe v. Holder, 569 US 184, 190 (2013),
competent immigration counsel would have been aware of, or would have been able to ascertain quickly,

that defendant's New York convictions were not CIMT. See Lopez-Chavez, 757 F.3d at 1043 (“It was therefore
ineffective for an attorney to fail to pursue the open issue, just as it was ineffective to stipulate that the

defendant had committed a deportable offense" when the case law indicated otherwise.)

Defendant can also demonstrate prejudice by showing that it was reasonably probable that, but for the
Immigration Counsel's unprofessional errors, the result of the proceedings would have been different. See
Williams, 733 F.3d at 455. "Prejudice in the context of 1326(d) is shown where there is a reasonable
probability that but for counsel's unprofessional errors, the result of the proceeding would have been
different.” Scott, 394 F.3d at 117 (quoting United States v. Copeland, 376 F.3d 61, 73 (2nd Cir 2004)

(In tum quoting Strickland v. Washington, 466 US 668, 694 (1984)). “As the Supreme Court has defined it,

‘a reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id.

To demonstrate prejudice, a removable person must establish that, “absent the procedural errors, he would
not have been removed." Fernandez-Antonia, 278 F.3d at 159. Although the Second Circuit has declined "to
state the quantum of proof necessary for [a defendant] to succeed in his demonstration of prejudice in
collateral review,” the Second Circuit has suggested that a showing that there was a reasonable likelihood
that a removable person would not have been deported or a plausible showing of such might be sufficient.
Id at 159-60. In defendant's case, if counsel would have raised objections to the impropriety of the charges
considered for deportation, any Immigration Judge would have agreed to the established legal principles.
Thus, defendant has demonstrated prejudice because there is a reasonable probability defendant ultimately

would have been victorious had counsel provided effective representation in the deportation proceedings.

-15-
Case 1:19-cr-00365-WFK Document 14 Filed 11/21/19 Page 16 of 16 PagelD #: 52

TRULINCS 10365265 - LEONARD, RAYMOND - Unit: BRO-H-C

we eee eo ewe wee ee eee ee ee ee eee eee ee eee eee wees eee ee eee eee sees esses essere

VI. CONCLUSION AND RELIEF REQUESTED

Defendant's deportation was based on an erroneous determination that his state convictions supported
removal. Had the counsel been effective in asking the Immigration Court to apply the correct standards,
he would not have been found to be deportable, and the immigration proceedings would have been
terminated. He would not have been unlawfully deported and finally would not have entered the country
illegally. It is not too late for this court to correct the errors previously made in defendant's case, and

defendant respectfully pleads the court to dismiss his Indictment.

Respectfully Submitted

Date: November 14, 2019

 

MDC Brooklyn, NY 11232

 

Certificate of Service

|, Raymond Leonard, hereby certify that true and correct copies of the foregoing
Motion to Dismiss and Exhibits were mailed to the following address on November 14, 2019,

via United States Mail, postage prepaid, by depositing the same in the prison mailbox.

Mr. Andrew Grubin

Assistant United States Attorney
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Date: November 14, 2019 ‘ys ui —

-16-
